 In the MatterOf STANDARDCAP ANDSEAL CORPORATIONandUNITEDPAPER, NOVELTY,&Toy WORKERS INTERNATIONAL UNION,LOCAL No.148, AFFILIATED WITH THE C. I. O.Case No. R,9272.-Decided February 8, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Garnet L. Patterson,for the Board.Mr. George H. Hodapp,of Chicago, Ill., for the Company.Mr. Burt J. Mason,of Chicago, Ill., for the Union.Mr. Harold-Weston,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn December 18, 1940, United Paper, Novelty, & Toy WorkersInternational Union, Local No. 148, affiliated with the Congress ofIndustrialOrganizations, herein called the Union, filed with theRegional, Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting 'commerce had arisen con-cerning the representation of employees of Standard Cap and SealCorporation, herein called the Company, engaged in the manufactureand sale of milk bottle hoods at Chicago, Illinois, and requesting aninvestigation and certification of representatives, pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On January 6, 1941, the Company, the Union, andthe Regional Director entered into a- "Stipulation for CertificationUpon Consent Election."On January 7, 1941, the National LaborRelations Board, herein gilled the Board, acting pursuant to Section'9(c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand provide for an appropriate hearing upon due notice.Pursuant to the stipulation, an election by, secret ballot was con-ducted on"January 14, 1941, under the direction and supervision of theRegional Director among all factory employees at the Company's.Chicago plant, -excluding supervisory and office 'employees, service29 N. L R. B, No 88453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, and draftsmen, to determine whether, or not—said 'employeesdesire to be represented by the Union.On January 20, 1941, theRegional Director issued, his Election Report on the ballot, copiesof which were duly served upon the parties.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.-In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total eligible to vote_________________________________________ 129Total number of ballots cast____________________ ___________ 122Total number of votes in favor of United Paper, Novelty, & ToyWorkers Union, Local No. 148, affiliated with the C. I. O__-_ 106Total number of votes against United Paper, Novelty, & ToyWorkers Union, Local 148, affiliated with the C. I. 0--------15Total number of blank ballots--------------------------------0Total number of void ballots_________________________________1Total number of challenged ballots___________________________0Upon the basis of the stipulation,the election report, and theentire record in the case,the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the reZp-resentation of employeesof the Standard Cap and'-SealCorporation,,at Chicago,Illinois,within the meaning of Section 9(c) and Section2 (6) and(7) of the National Labor Relations Act.2.All factoryemployeesat the Company'sChicago plant, exclud-ing supervisory and office employees,servicemen and draftsmen,,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the National Labor RelationsAct.3.United Paper, Novelty,& Toy WorkersInternationalUnion,Local No. 148, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority-of the. em-ployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of allthe employees in said unit within the meaning of Section 9 (a) ofthe National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that United Paper, Novelty, & Toy WorkersInternational Union, Local No. 148, affiliated with the Congress of 'STANDARD CAP AND SEAL CORPORATION455IndustrialOrganizations,has been designated and selected by a -majority of all factory employees at the Company'sChicago plant,excluding supervisory and office employees,servicemen,and drafts-men, as their representative for the purposes of collective bargaining,and that pursuant to the provision of Section 9 (a) of the Act,UnitedPaper, Novelty,& Toy WorkersInternational Union, Local No. 148,affiliatedwith the Congress of Industrial Organizations,is the ex-clusive representative of all such employees for the purposes' ofcollective bargaining in respect to rates of pay, wages,hours of,employment,and other conditions of employment.11